



COURT OF APPEAL FOR ONTARIO

CITATION: Uggenti v. Hamilton (City), 2013 ONCA 230

DATE: 20130410

DOCKET: C55722

Blair, Juriansz and Tulloch JJ.A.

BETWEEN

Bruno Uggenti and Patricia Uggenti

Plaintiffs (Respondents)

and

The City of Hamilton

Defendant (Appellant)

Deborah Berlack and Jessica DiFederico, for the
    appellant

Helen Pelton and Robert Hooper, for the respondents

Heard: April 9, 2013

On appeal from the Arbitration Award of Arbitrator Eugene
    Fedak, dated May 1, 2012.

APPEAL BOOK ENDORSEMENT

[1]

The parties in their Agreement to Arbitrate provided for an appeal from
    the arbitrator directly to the Court of Appeal on a question of law. There is
    no appeal directly from an arbitrator to this Court under the
Arbitration
    Act
.

[2]

Counsel now recognize that the agreement cannot confer jurisdiction on
    this Court and that a mutual mistake on their part has led to the appeal being
    filed in the wrong court.

[3]

The parties dispute how the appeal clause in the Agreement to Arbitrate
    should be interpreted and applied. We have no jurisdiction to resolve that
    dispute.

[4]

In the circumstances, we decline to exercise our jurisdiction under s.
    110 of the CJA to transfer the matter and leave it to the appellant to pursue
    whatever remedies may be appropriate in the Superior court.

[5]

In our view, this is not an appropriate case for costs.


